___________

                                      No. 95-2479
                                      ___________

Melvin Anderson,                           *
                                           *
               Appellant,                  *
                                           *    Appeal    from   the   United       States

     v.                                    *    District Court for the
                                           *    Western District of Missouri.
R.H. Rison, Warden, USMCFP,                *
Springfield, MO; S.D. Paciorek;            *              [UNPUBLISHED]
G. Klingingner,                            *
                                           *
               Appellees.                  *

                                      ___________

                       Submitted:     July 16, 1996

                             Filed:   July 26, 1996
                                      ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Melvin Anderson, a federal prisoner, appeals from the                         district
court's order denying Anderson leave to proceed in forma pauperis (IFP) and
dismissing without prejudice his complaint alleging violations of his civil
rights    in   this   Bivens1 action.      We   reverse    and   remand      for    further
proceedings.


     Anderson      alleged    that    federal   prison    officials    and    physicians
unlawfully detained him in the United States Medical Center for Federal
Prisoners at Springfield (USMCFP), placed him in a seclusion stripped cell
for four days which was lighted twenty-four hours a day and had a video
camera, and placed him in a four-point restraint, seized blood, and force-
fed him without his consent for



          1
        Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
the purpose of punishing him and murdering him.             As part of an initial
review under 28 U.S.C. § 1915(d), the magistrate judge ordered defendants
to show cause why leave to proceed IFP should be denied.


     In response, defendants submitted affidavits from a USMCFP                  staff
attorney and physician attesting to the circumstances under which Anderson
was transferred, placed in a seclusion cell, force-fed, and restrained for
the purpose of administering medical tests.           The district court concluded
Anderson's claims were frivolous, denied him leave to proceed IFP, and
dismissed the complaint without prejudice.


     We conclude that the district court acted improperly when it ordered
defendants to show cause why IFP status should be denied, and then
considered (and credited) documentary evidence and affidavits submitted in
response, to determine whether Anderson's claims were frivolous.                    A
decision to grant leave to proceed IFP is to be decided initially on the
basis of the complaint; if the complaint is frivolous, it should be
dismissed out of hand.      Gentile v. Missouri Dep't of Corrections & Human
Resources, 986 F.2d 214, 217 (8th Cir. 1993).             If the complaint is not
frivolous or malicious, IFP status should be granted, and process issued
and served.      Id.   The complaint did not contain "claim[s] based on an
indisputably meritless legal theory" or present "claims whose factual
contentions [were] clearly baseless."          Neitzke v Williams, 490 U.S. 319,
327 (8th Cir. 1992).


     Accordingly, we conclude the district court abused its discretion in
denying Anderson leave to proceed IFP, and dismissing without prejudice
Anderson's complaint.       See Denton v. Hernandez, 504 U.S. 25, 33 (1992)
(standard   of   review).   In   light   of    our   disposition   of   this   appeal,
Anderson's motion for production of documents is moot.




                                         -2-
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-